Per Curiam.
The plaintiff recovered a verdict and judgment for commissions upon the sale of a property that was owned by Mrs. Minningham (now deceased) and which she in writing authorized the plaintiff to sell at a price stated and for a specified commission. Plaintiff succeeded in finding a purchaser at the price fixed, whereupon Mrs. Minningham declined to sell, and refused to pay to the plaintiff his commissions. She died after suit brought, and her husband, as administrator, was substituted as party defendant.
The judgment is attacked solely because of the refusal by the trial judge of motions for nonsuit and for the direction of a verdict in favor of defendant. An examination of the evidence returned with the bill of exceptions shows that the denial of these motions was clearly correct.
The judgment under review should be affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Voorhees, Minturn, Bogert, Vredenburgh, Vroom, Gray, Congdon, JJ. 15.
For reversal — None.